Title: To Thomas Jefferson from Thomas Cooper, 17 March 1824
From: Cooper, Thomas
To: Jefferson, Thomas


Dear Sir
Columbia S. Car
March 17. 1824
I hope you have received about this time, a copy of my tract on Materialism which I ordered to be sent to you when printed from Philadelphia. I sent you some time ago a third edition of my tract on The Tariff. I see with infinite regret the ignorance or the cowardice of each of the Presidential Candidates on this Question: not one of them dares come out boldly on the one side or on the other except Genl Jackson who is on the wrong Side. In mean time the national interests are legislated away by about Sixty manufacturers who guide the measures of Congress on this question, in consequence of pretending to represent the people when in truth & in fact they represent themselves only; and force the passage of the law, to fill their own pockets. This is really a most iniquitory transaction. If the bill should pass the Senate, it will assuredly dismember the  the course of three years. About this I entertain  I am sure Mr Monroe is not equal to the  it, altho’ he can be elected t I have offered here to give a course of lectures on Political economy, and another on History, as connected with the history of forms of Government & of jurisprudence. I have ready for publication a MS volume of Observations on antient history, which I think I must not venture in the press while I live: but I shall leave it ready for publication, because I have taken pains with the book and it contains a series of bold truths, that prudence will not permit me yet to tell. The longer I live, the more I distrust all history, antient and modern.  I shall be glad to hear good news of your University.	I remain with affectionate esteem Dear Sir Your friendThomas Cooper